Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-21-00653-CV


            UNION PACIFIC RAILROAD COMPANY, Appellant

                                        V.

                     MICHELLE WILSON, ET AL, Appellees

                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2021-45255


                          MEMORANDUM OPINION

      This is an appeal from an order signed November 2, 2021. On August 23,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.